As filed with the Securities and Exchange Commission on May 3, 2017 Registration No. 333- UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8REGISTRATION STATEMENT UnderThe Securities Act of 1933 NovoCure Limited (Exact name of registrant as specified in its charter) Jersey (State or other jurisdiction of incorporation or organization) 98-1057807 (I.R.S. Employer Identification Number) NovoCure Limited Le Masurier House La Rue Le Masurier St. Helier, Jersey JE2 4YE (Address, including zip Code, of Principal Executive Offices) NovoCure Limited Employee Share Purchase Plan NovoCure Limited 2015 Omnibus Incentive Plan (Full title of each plan) Wilhelmus Groenhuysen Chief Financial Officer NovoCure Limited c/o NovoCure Inc. 20 Valley Stream Pkwy
